Citation Nr: 1612628	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  05-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to January 29, 2008, and in excess of 40 percent since that time, for service-connected hepatitis C, for substitution and accrued benefits purposes.

2.  Entitlement to an initial disability rating in excess of 70 percent for service-connected cirrhosis with decompensated liver function associated with hepatitis C, for substitution and accrued benefits purposes.

3.  Entitlement to a separate rating for malignant hepatocellular carcinoma, for substitution and accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  He died in August 2010.  The Appellant is Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and assigned a noncompensable disability rating for hepatitis C, effective December 1, 2003.  

In November 2007, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

During the pendency of this appeal, in a March 2010 rating decision, the Veteran was also granted an increased rating of 40 percent for hepatitis C, and a separate 70 percent rating for cirrhosis of the liver with decompensated liver function associated with the hepatitis C, both effective January 29, 2008.  In September 2010, the Appellant was granted a TDIU for accrued benefits purposes, effective April 5, 2010.

In September 2010, the Board dismissed the appeal due to the death of the Veteran.  In October 2010, the Appellant requested that she be substituted for the Veteran as his surviving spouse.  In May 2013, the RO allowed for the Appellant's substitution in the Veteran's case that was on appeal.  Therefore, the Veteran's spouse has been substituted for the Veteran.  

This claim was previously before the Board in July 2013, at which time it was remanded in order to conduct more evidentiary development.  The Board finds that there has been substantial compliance with its remand directives, and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to January 29, 2008, the Veteran's hepatitis C was manifested by intermittent fatigue and malaise, as well as gastrointestinal symptoms such as nausea; however, daily fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, during a 12-month period, are not shown.

2.  Since January 29, 2008, the Veteran's hepatitis C was not manifested by daily fatigue, malaise, and anorexia, with substantial weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during a 12-month period.

3.  Throughout the period on appeal, the Veteran's cirrhosis of the liver was manifested by hepatic encephalopathy and multiple episodes of ascites.

4.  On April 12, 2010, the Veteran was diagnosed with malignant hepatocellular carcinoma that was secondary to his service-connected hepatitis C.


CONCLUSIONS OF LAW

1.  Prior to January 29, 2008, the criteria for entitlement to an initial disability rating of 10 percent, but no higher, for service-connected hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.1000, 4.130, Diagnostic Code 7354 (2014).

2.  Since January 29, 2008, the criteria for entitlement to an initial disability rating in excess of 40 percent for service-connected hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.1000, 4.114, Diagnostic Code (DC) 7354 (2015).

3.  The criteria for entitlement to an initial disability rating in excess of 70 percent for service-connected cirrhosis with decompensated liver function have not been met.  38 U.S.C.A. §§ 1110, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.1000, 4.114, Diagnostic Code (DC) 7312 (2015).

4.  The criteria for a separate 100 percent rating for malignant hepatocellular carcinoma as secondary to service-connected hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.1000, 4.114, Diagnostic Code (DC) 7343 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Appellant was provided proper notice with respect to her accrued benefits claims in a September 2010 letter.

The Board also concludes VA's duty to assist has been satisfied.  The claims file contains the Veteran's service treatment records, reports of VA post-service treatment, and reports of VA examinations.  Additionally, the claims file contains the Appellant's statements in support of her claims.  The Board has reviewed such statements and concludes that she has not identified further relevant available evidence not already of record.  There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.

II.  Appellant as Substitute-Claimant

When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Here, the record shows that, as the surviving spouse of the Veteran, the Appellant has standing to file a claim for accrued benefits and that she did so in a timely fashion.  The record contains credible evidence that the Appellant was married to the Veteran at the time of his death.  At the time of the Veteran's death, he had claims pending seeking increased ratings for service-connected hepatitis C and cirrhosis of the liver with decompensated liver function.  The Appellant's claim for accrued benefits was received by VA in October 2010, within one year of the Veteran's death in August 2010.  Therefore, the Appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's appeal.  38 U.S.C.A. § 5121A.  

III.  Increased ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's hepatitis C was rated pursuant to the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7354.  Under this code, a noncompensable rating is warranted when hepatitis C is diagnosed, and no symptoms are present.  A 10 percent disability rating is assigned for hepatitis C with symptomatology of intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent disability rating is warranted for symptomatology of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent disability rating is warranted with symptomatology of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent disability rating is warranted with symptomatology of daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent disability rating is warranted with symptomatology of serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

There are two notes under this Diagnostic Code.  Note (1) indicates the following: Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Note (2) reads as follows: For purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The Veteran's cirrhosis is rated under DC 7312.  A 10 percent rating is warranted for symptoms such as weakness, anorexia, abdominal pain and malaise.  A 30 percent rating is warranted with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise and at least minor weight loss.  A 50 percent rating is warranted with a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).  A 70 percent rating is warranted with a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks.  A 100 percent rating is warranted with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis).

For purposes of evaluating disabilities pursuant to 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

Prior to January 29, 2008

In this case, an undated letter from the Veteran's private doctor, H.P., submitted on July 31, 2003, stated that the Veteran felt he was unable to work due to symptoms of fatigue, acute joint pains and insomnia.

A January 2005 VA examination report noted there have been no incapacitating episodes of hepatitis C.  The Veteran was not on any medications at the time and had no history of transfusions.  In his February 2005 Notice of Disagreement, the Veteran stated he had symptoms of fatigue, joint pain and insomnia, and he experienced incapacitating episodes.  A June 2005 statement from the Appellant stated that the Veteran was sleeping more, was less active and more irritable.  Further, she stated the Veteran seemed to be in almost constant discomfort and complained frequently of joint pain, fatigue, and headaches.  He was moving very slowly when walking and often could not leave home due to bowel problems.

A December 2005 VA hematology and oncology consult, the Veteran denied having any fatigue, weakness or fever.  His weight has been stable, and his appetite was normal.  He denied having any previous history of jaundice.

A January 2006 VA gastroenterology consult noted that the Veteran underwent an ultrasound for the liver in November 2005 which showed hepatomegaly with no focal liver lesions.

A May 2007 VA examination report noted the Veteran had undergone an ultrasound of the liver which showed enlargement or hepatomegaly.  His liver function tests showed a mild abnormality, mainly mild AST elevation.  He denied abnormal symptoms at that time.  Upon examination, the Veteran had no icterus (jaundice) and no skin stigmata of cirrhosis.

At his November 2007 Board hearing, the Veteran testified that he suffered from fatigue, malaise and occasional nausea.  The Veteran stated he did not suffer from anorexia, was not on any special dietary restrictions, and he was not taking any special continuous medication for his hepatitis C.

In a November 2007 VA social work note, the Veteran complained of increasing difficulty of working at his maintenance job due to fatigue.  In a November 2007 VA infectious disease follow up, the Veteran's review of systems were noted to be unremarkable aside from back pain that was unrelated to hepatitis C.  Upon examination, the Veteran was not in acute distress.

Applying the facts in this case to the legal criteria set forth above, the Board finds that the evidence currently available supports the assignment of a 10 percent initial rating, but no higher, for the Veteran's service-connected hepatitis C for the period prior to January 29, 2008.

As set forth above, the evidence of record indicates that since the award of service connection, the Veteran's hepatitis C has been productive of intermittent episodes of fatigue and malaise, as well as gastrointestinal symptoms such as nausea.  However, the evidence of record does not establish that the Veteran's hepatitis C symptoms consisted of daily fatigue, malaise and anorexia requiring dietary restriction or continuous medication.  Further, the evidence of record does not show that the Veteran experienced incapacitating episodes having a total duration of at least two weeks during a 12-month period.

As the criteria for the next higher, 20 percent rating are not met, it logically follows that the criteria under DC 7354 for even higher ratings - 40, 60 or 100 percent - are likewise not met.

Since January 29, 2008

In a January 29, 2008 VA gastroenterology consult, the Veteran was admitted to Bay Pines VA hospital with symptoms of generalized weakness, anemia, and an increasing abdominal distention.  The Veteran reported that 10 days ago he noted a few-day duration of black, tarry stools.  A CAT scan was consistent with liver cirrhosis with ascites and splenomegaly.  There was no space-occupying lesion noted in the liver.  He was noted to have increasing abdominal ascites likely secondary to liver disease from hepatitis C.

A November 2008 VA infectious disease follow-up notes the Veteran had varices.  A recent ultrasound of the liver showed changes compatible with likely diffuse fatty infiltration, but no masses were seen.  The Veteran was being managed for cirrhosis of the liver but was not yet ready to be on the liver transplant list.

A March 2009 letter from a private doctor notes that the Veteran suffered from hepatitis C-induced cirrhosis, ascites and mild hyperbilirubinemia.  A March 24, 2009 liver transplant evaluation noted the Veteran appeared to have minimal complications as related to portal hypertension.  He was well-controlled on his current medication regimen, which were all at low doses.  The examiner noted the Veteran was not yet eligible for a liver transplant.

An August 2009 VA examination report notes that the Veteran has not received any specific treatment regarding his hepatitis C since 2003.  He reported experiencing frequent muscle cramping in his legs and hands, diarrhea and itchy skin that interferes with his sleep.  The examination report notes no incapacitating episodes during the last 12-month period.  The Veteran denied symptoms of weakness, malaise, anorexia, abdominal distention or abdominal pain.  The Veteran's liver was noted to be enlarged with the presence of ascites.  The examiner noted the Veteran lost one week of time from work in the last 12-month period.

An April 2010 VA emergency department triage note stated the Veteran presented with liver failure from hepatitis C.  His ascites was drained two weeks ago but has returned.  He was admitted for complaints of shortness of breath, edema, and ascites.  An April 12, 2010 VA surgical pathology report diagnosed the Veteran with malignant hepatocellular carcinoma.

A July 2010 transplant surgery note stated the Veteran was receiving weekly paracentesis.

A July 2010 VA examination report noted the Veteran had severe cirrhosis, severe liver failure and chronic hepatitis C.  He had hepatocellular carcinoma secondary to his hepatitis C and was on a list for liver transplant evaluation.  Since March 2010, he had problems with increase in abdominal fluid, shortness of breath, and required multiple paracentesis.  He had esophageal varices, anemia, and has had upper GI bleeds.  He also had hepatic encephalopathy for which he was on medication.  The Veteran was on various medications to reduce the fluid in his liver and to help reduce the hepatic encephalopathy which the examiner noted have helped some.  However, the examiner stated that the fluid still recurs.  The Veteran had jaundice and significant liver dysfunction.  The Veteran also had significant weight loss related to his symptoms and severe weakness.  The examiner noted that the Veteran's severe disease would preclude any employment due to significant fatigue.

The Board finds that an initial disability rating higher than 40 percent for the Veteran's hepatitis C is not warranted.  As reflected above, during this period the Veteran suffered from daily fatigue and malaise with minor weight loss and hepatomegaly.  However, a review of the evidence does not reveal that the Veteran suffered from anorexia, substantial weight loss or other evidence of malnutrition; and the evidence did not establish that the Veteran had incapacitating episodes with a total duration of at least six weeks over the previous 12 months.  Consequently, the Veteran's disability picture did not more nearly approximate the criteria for a 60 percent rating.  38 C.F.R. § 4.114, DC 7354.

The Board also finds that an initial disability rating higher than 70 percent is not warranted for the Veteran's service-connected cirrhosis with decompensated liver function associated with hepatitis C.  While the Board acknowledges that toward the end of his life, the Veteran suffered from numerous complications related to his liver failure, his myriad of symptoms do not more nearly reflect the frequency, severity and duration of symptoms ratable at the 100 percent disability evaluation.  38 C.F.R. § 4.114, DC 7312.

However, the Board finds that the evidence of record warrants a separate 100 percent evaluation for the Veteran's malignant hepatocellular carcinoma, which was diagnosed on April 12, 2010.  See 38 C.F.R. § 4.114, DC 7343, 7354.  The July 2010 VA examination report established that this condition was secondary to the Veteran's service-connected hepatitis C.




Other considerations

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a claimant is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected hepatitis C, cirrhosis or malignant hepatocellular carcinoma.  The record does not establish that the rating criteria are inadequate for rating the Veteran's disabilities.  The competent medical evidence of record shows that prior to January 29, 2008, the Veteran's hepatitis C was primarily manifested by fatigue and malaise.  His cirrhosis was manifested by episodes of ascites and hepatic encephalopathy.  And prior to his death, the Veteran was diagnosed with malignant hepatocellular carcinoma secondary to his hepatitis C.  The applicable DC used to rate his disabilities provide for ratings based on such symptoms and specifically address incapacitating episodes.  See 38 C.F.R. § 4.114, DC 7312, 7343, 7354.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for consideration of an extraschedular rating is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As noted above, the Appellant was granted a TDIU effective April 5, 2010.  However, the evidence in this case does not show that the Veteran was unemployable due to his service-connected disabilities prior to this date.  The Veteran's application for entitlement to a TDIU  noted he last worked full-time on April 4, 2010 for the VA as a custodian. Therefore, further consideration of TDIU is not warranted in this case.


ORDER

Prior to January 29, 2008, entitlement to an initial 10 percent disability rating, but no higher, for service-connected hepatitis C for substitution and accrued benefits purposes is granted.

Since January 29, 2008, entitlement to an initial disability rating in excess of 40 percent for service-connected hepatitis C for substitution and accrued benefits purposes is denied.

Entitlement to an initial disability rating in excess of 70 percent for service-connected cirrhosis with decompensated liver function associated with hepatitis C for substitution and accrued benefits purposes is denied.

A separate 100 percent evaluation for malignant hepatocellular carcinoma as secondary to service-connected hepatitis C is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


